Citation Nr: 0813827	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-32 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to 
October 18, 2006, and a rating in excess of 70 percent from 
October 18, 2006, for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
August 1966 to November 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), that granted service connection for 
PTSD and a 30 percent rating, effective June 27, 2002.  In 
October 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge, and a transcript is of record.  
This case was before the Board in June 2006 when it was 
remanded for additional development.  A November 2006 rating 
decision increased the veteran's PTSD rating 50 percent 
effective June 27, 2002.  In April 2007, the Board again 
remanded the case for additional development.  An August 2007 
rating decision increased the veteran's PTSD rating to 70 
percent effective October 18, 2006.  


FINDINGS OF FACT

1.  Prior to October 16, 2006, the veteran's PTSD was 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity, to include 
symptoms of flattened affect, disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships; occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, was 
not been shown.

2.  From October 16, 2006, the veteran's PTSD has been 
manifested by suicidal ideation, near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively, neglect of personal appearance 
and hygiene and inability to establish and maintain effective 
relationships; total occupational or social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name has 
not been shown.  


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for the period prior to 
October 18, 2006, for PTSD is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.21, 
4.126, 4.130, Diagnostic Code (Code) 9411 (2007).

2.  A rating in excess of 70 percent from October 18, 2006, 
for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.21, 4.126, 4.130, 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claim decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, a July 2006 
letter explained the evidence necessary to substantiate the 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or information he had that might support 
his claim.  An October 2003 statement of the case (SOC) 
provided the veteran with notice of the criteria for rating 
PTSD.  In an April 2007 letter, the veteran was given notice 
regarding ratings and effective dates of awards, see 
Dingess/Hartman, supra.  He has had ample opportunity to 
respond/supplement the record.  The case was readjudicated in 
an September 2007 supplemental SOC.  Neither the veteran nor 
his representative alleges that notice has been less than 
adequate.  

Regarding VA's duty to assist, the veteran's pertinent 
treatment records have been secured.  He has not identified 
any records of VA or private evaluations or treatment for 
PTSD that are outstanding.  The veteran was afforded a VA 
examination in 2002, 2006 and 2007.  Thus, VA's duty to 
assist is also met. 



Factual Background

The veteran submitted a claim for service connection for PTSD 
that was received on June 27, 2002.

On a VA psycho-social evaluation in July 2002, the examiner 
noted that during all interviews the veteran was oriented to 
time, place and person.  He was able to demonstrate abstract 
reasoning and recent and short term memory appeared to be 
intact.  The veteran indicated he had been working for his 
current employer since 1972; however, due to his temper and 
poor interaction with fellow employees he had missed periods 
of work.  The veteran reported that since he returned from 
service in Vietnam, he had experienced depression, survival 
guilt and poor sleep.  He reported that after a DUI 
conviction in 1996, he stopped drinking; as a result, he lost 
several friendships.  The diagnosis was PTSD.

On evaluation in August 2002, the veteran appeared reliable, 
his speech was coherent and relevant, affect was mixed.  He 
reported that he was married and enjoyed riding motorcycles.  
The veteran complained of irritability and social withdrawal.  
His Global Assessment of Function (GAF) score was 55-60.  The 
examiner commented the veteran was paranoid, angry, 
depressed, anxious and resentful.  OCD, homicidal ideation 
and suicidal ideation were not present.  The clinical 
impression included PTSD, adjustment disorder with mixed 
disturbance of emotions and conduct, dysthymic disorder, and 
personality disorder.

On VA examination in December 2002, the veteran reported 
having nightmares about Vietnam, being socially isolated, 
being easily startled, having mood swings and difficulty 
concentrating.  He reported his marriage was reasonably good.  
His mental status examination showed he was oriented times 
three and in good contact with routine aspects of reality.  
The veteran's conversation was relevant, coherent, goal-
directed and organized.  The veteran's affect was under 
responsive and sluggish, but not flattened.  His mood 
appeared to be depressed; his memory appeared to be intact.  
There were no noted impairments in insight or judgment.  The 
diagnosis was PTSD, moderately severe, with a GAF score of 50 
to 55.  

Lay statements received in January 2003 from the veteran's 
relatives and counselor indicate that since he returned from 
Vietnam he had been irritable, anxious and withdrawn.

In a March 2004 statement, the examiner who conducted the 
August 2002 evaluation indicated the veteran's psychiatric 
symptoms (from various disorders, including PTSD, adjustment 
disorder, dysthymic disorder and major depression) had 
worsened and assigned a GAF score of 50-55.  The examiner 
noted the veteran had impaired communication, inappropriate 
behavior and memory loss.  He showed deficiencies in work, 
family relations, judgment and mood.  His children avoided 
him.  He was affected by suicidal ideations, compulsive 
rituals, impaired impulse control, neglect of personal 
appearance and hygiene.  Additionally he exhibited flattened 
affect, circumstantial and circumlocutory speech, difficulty 
in understanding complex commands, impairment of short and 
long-term memory, disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  

During his Board hearing in October 2004, the veteran 
testified that he worked night shifts, however he did not 
have a problem getting along with his co-workers.  He also 
testified that, to try to relax, he went on motorcycle rides.

Records from the Social Security Administration (SSA) show 
that the veteran had been rated as disabled, with anxiety 
related disorders noted as his primary disability and acute 
myocardial infarction noted as his secondary disability, 
effective December 2005.  In the veteran's application for 
SSA disability benefits, he reported that he son had died in 
November 2005, an event which "triggered a lot of other 
problems."  The veteran also reported that he last worked in 
December 2005, when he became too tired and worn out from his 
disabilities (including psychiatric problems and heart 
problems).  Records relied upon by SSA include a March 2006 
private PTSD evaluation and a May 2006 Functional Capacity 
Assessment.  On evaluation in March 2006, the examiner noted 
the veteran's appearance was disheveled, his mood was 
seriously depressed, concentration was poor, orientation was 
normal, memory and judgment were primarily marginal, insight 
was marginal to poor, hygiene was poor and the veteran was 
socially withdrawn.  No hallucinations or inappropriate 
behavior was reported.  The veteran was oriented in all 
spheres.  The examiner concluded the veteran could not likely 
sustain employment.  The examiner commented the veteran had 
marked limitations in interacting with the public, co-
workers, responding appropriately to work pressures, and was 
moderately limited in making judgments on simple work-related 
decisions.  The evaluation in May 2006 overall showed the 
veteran's understanding and memory was moderately limited, 
sustained concentration and persistence was markedly limited, 
social interaction to interact with the general public, 
coworkers and peers was moderately limited.  The examiner 
commented that stress exacerbated the veteran's symptoms, he 
was able to interact appropriately with the general public 
and exercised appropriate judgment in the workplace.  The 
examiner concluded that the restrictions resulting from the 
impairment were such that the veteran would be unable to meet 
the basic mental demands of competitive work on a sustained 
basis.  The examiner commented that the residual functional 
capacity assessment is consistent with the March 2006 
opinion, however the treating source statements in the March 
2006 report concerning the claimant's abilities in the areas 
of occupational, performance, personal and social adjustments 
were not consistent with all of the medical and non-medical 
evidence in the claims folder.  

On VA examination on October 18, 2006, the veteran reported 
depression, anxiety and sleep impairment.  The veteran 
indicated that he worked until December 2005, at which time 
he became unable to stand his employment and was put on 
short-term disability.  The veteran reported his marital 
relationship has been shaky and relations with his daughter 
and stepsons were neutral.  The veteran noted he maintained 
monthly contact with one brother.  His leisure pursuits 
consisted of yard work.  The veteran affirmed having a 
depressed mood, experiencing insomnia and decreased ability 
to think, concentrate or make decisions.  He denied visual or 
auditory hallucination, panic attacks and current homicidal 
ideation (although admitted to having past homicidal ideation 
and denied intent to act on harming anyone else).  He 
admitted to having weekly suicidal ideation.  On mental 
status examination, the examiner noted the veteran's grooming 
appeared to be unkempt (wore soiled clothing), he was 
oriented to person, place, time and situation, speech was 
normal, affect was appropriate, there was no thought 
disorder, judgment was impulsive and there were no signs or 
deficits of short or long term memory.  There was evidence of 
impaired abstract thinking, there was no evidence of 
impairment in simple problem solving.  The veteran denied 
engaging in any obsessive or ritualistic behaviors and denied 
having panic attacks.  The veteran reported experiencing 
symptoms of hypervigilance and exaggerated startle response.  
The veteran has an overall GAF score of 50, of which 55 was 
attributable to PTSD and 45 was attributable to a major 
depressive disorder.  The examiner noted the veteran was able 
to manage his financial situation.  The examiner commented 
that the veteran's PTSD symptoms and depression limit the 
likelihood of the veteran being employable in the future.  

In an April 2007statement received from the veteran's spouse, 
she indicated the veteran increasingly has neglected his 
personal hygiene and his short term memory was bad.  She 
indicated she was afraid to leave him by himself.  

On VA social and industrial survey exam dated in May 2007, 
the social worker noted the veteran was unkempt in appearance 
but was clean.  His affect was depressed.  He admitted to 
suicidal thinking and ideation but had no present plan or 
intent.  There was no thought disorder, the veteran denied 
visual or auditory hallucinations and was oriented to time, 
person and place.  His memory was good, insight and judgment 
appeared to be intact.  The veteran indicated he enjoyed yard 
work, he is a sports fan and wanted to try fishing.  He also 
enjoyed spending time with his dog.  In a letter, the 
veteran's wife indicated that the veteran's short-term memory 
was impaired; she was afraid to leave him alone.  The 
examiner was of the opinion that the veteran could not manage 
his financial affairs.  The examiner concluded that the 
veteran's PTSD makes it unlikely that he will ever succeed in 
the work force.  This had been evidenced by many failed 
attempts in the past, due to tardiness, temper problems, 
drugs and alcohol.  

In a May 2007 opinion, the October 2006 VA examiner restated 
his findings from that time.  He reiterated his opinion that 
the veteran's PTSD warranted a GAF score 55, which 
represented "moderate difficulties in social, occupational 
and/or school functioning."

Legal Criteria

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the General Rating Formula for Mental 
Disorders.  The criteria for a 50 percent rating are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The criteria for a 70 percent rating, are: 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The criteria for a 100 
percent rating are total occupational or social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

The GAF scale reflects the psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness.  GAF scores ranging from 31 to 40 
reflect major impairment in several areas, such as work, 
family relationships, judgment, thinking, and mood (e.g., 
avoids friends, neglects family, and is unable to work).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g. 
suicidal ideation or severe obsessional rituals), or any 
other serious impairment in social or occupational 
functioning.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging from 61 to 70 reflect mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

When assessing the degree of impairment resulting from a 
service-connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is 
not possible to separate the effects of the [service- 
connected disability and the nonservice-connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition."  
61 Fed. Reg. 52695, 52698 (Oct. 8, 1996); see also Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  To the extent 
possible, the Board will consider only that degree of 
disability resulting from the veteran's service-connected 
PTSD.

Analysis

A Rating in Excess of 50 Percent Prior to October 18, 2006

A close review of the record reveals no distinct period 
during which the criteria for the next higher (70 percent) 
rating were met.  See Fenderson, supra.  The evidence shows 
that for the period prior to October 18, 2006, the veteran's 
PTSD was characterized by flattened affect, disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence does not show occupational impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  There is no evidence 
of suicidal ideation, near-continuous panic affecting the 
ability to function, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.

The evidence does show the veteran was depressed throughout 
the period at issue; however, it does not show that this 
depression affected his ability to function independently, 
appropriately and effectively.  During the period at issue, 
the veteran was able to maintain basic activities of daily 
living.  He worked until December 2005.  In August 2002 and 
October 2004, he reported that he enjoyed spending time 
riding his motorcycle.  Although some neglect of personal 
appearance was noted on a couple of occasions, he was still 
able to function independently, appropriately and 
effectively.  The veteran's symptoms of PTSD were more 
characteristic of those contemplated by the criteria for the 
currently assigned 50 percent rating, in that they showed a 
flattened affect and disturbances of motivation and mood.

Moreover, although the veteran had difficulty establishing 
and maintaining effective relationships, he was not unable to 
maintain and establish these relationships.  He remained 
married throughout the period at issue, and on VA examination 
in December 2002, the veteran reported that his marriage as 
reasonably good.  During the October 2004 hearing before the 
Board, the veteran stated that he did not have a problem 
getting along with his co-workers.

For the period prior to October 18, 2006, the evidence did 
not show that the veteran's PTSD was productive of 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, or 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  Specifically, on evaluation in 
August 2002, OCD, homicidal ideation and suicidal ideation 
were not present.  On examination in March 2006, the veteran 
exhibited no inappropriate behavior.

The GAF scores reported during the period range from 50 to 
60.  These more nearly approximate less than serious symptoms 
or less than serious social and industrial impairment, and 
are not consistent with a rating in excess of 50 percent.

In conclusion, for the entire period prior to October 18, 
2006, the veteran's overall disability picture most nearly 
approximated the criteria for the current 50 percent rating.  
The preponderance of the evidence is against a higher, 70 
percent, rating, and the benefit of the doubt rule does not 
apply.

A Rating in Excess of 70 percent from October 18, 2006

A close review of the record reveals no distinct period 
during which the criteria for the next higher (100 percent) 
rating were met.  See Fenderson, supra.  The evidence shows 
that for the period from October 18, 2006, the veteran's 
disability picture most nearly approximates his current 70 
percent rating.  The medical evidence of record shows PTSD 
has been manifested by symptoms of suicidal ideation, near-
continuous depression affecting the ability to function 
independently, appropriately and effectively, neglect of 
personal appearance and hygiene and inability to establish 
and maintain effective relationships.

The record does not reflect gross impairment in thought 
process or communication or persistent delusions or 
hallucinations.  On VA examination in October 2006, the 
veteran denied visual or auditory hallucinations.  On mental 
status examination, speech was normal, affect was 
appropriate, there was no thought disorder.  Although there 
was evidence of impaired abstract thinking, there was no 
evidence of impairment in simple problem solving.  On 
examination in May 2007, there was no thought disorder.  The 
veteran denied visual or auditory hallucinations and was 
oriented to time, person and place.  Insight and judgment 
appeared to be intact.  The symptoms noted throughout the 
period at issue do not reflect gross impairment in thought 
process or communication, or persistent delusions or 
hallucinations.

The record also does not show evidence of grossly 
inappropriate behavior.  On October 2006 VA examination, the 
veteran's speech was normal and his affect was appropriate.  
The veteran denied engaging in any obsessive or ritualistic 
behaviors.  The evidence of record from October 2006 does not 
show any evidence of grossly inappropriate behavior.

The record does not show any evidence that the veteran might 
harm another person.  On October 2006 VA examination, he 
denied current homicidal ideation .  He admitted to having 
weekly suicidal ideation.  A May 2007 VA social and 
industrial survey exam notes that the veteran admitted to 
suicidal thinking and ideation but had no present plan or 
intent.  Hence, while the evidence for the period from 
October 2006 shows suicidal ideation (which is contemplated 
by the currently assigned 70 percent rating), the entirety of 
the evidence of record does not show that he is a persistent 
danger to himself or others.

On VA examination in October 2006, the examiner noted the 
veteran's grooming appeared to be unkempt (wore soiled 
clothing).  On VA examination in May 2007, the social worker 
noted the veteran was unkempt in appearance but was clean.  
He reported to both the October 2006 and May 2007 VA 
examiners that did yard work.  He has been noted on October 
2006 and May 2007 VA examinations, as being oriented to 
person, place, and time.  While the record does show some 
intermittent inability to perform minimal personal hygiene, 
it does not show any disorientation to person, time, or 
place.  

Both the veteran and his wife have described some short term 
memory loss; however, the record does not contain any 
evidence or indication that he has a memory loss for names of 
close relatives, own occupation, or own name.

The GAF score (for PTSD alone) reported on examination in 
2006 and 2007 was 55.  This score, as explained by the 
examiners (as noted above) represents less than serious 
symptoms or less than serious social and industrial 
impairment, and is not consistent with a rating in excess of 
70 percent.

Hence, while the evidence shows the veteran's PTSD causes him 
to have occupational and social impairment with deficiencies 
in most areas, it does not show that it causes him total 
occupational and social impairment; the benefit of the doubt 
doctrine does not apply, and the claim for a rating in excess 
of 70 percent must be denied.


ORDER

A rating in excess of 50 percent prior to October 18, 2006, 
and a rating in excess of 70 percent from October 18, 2006, 
for PTSD is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


